             Case 1:20-cv-03388 Document 1 Filed 11/20/20 Page 1 of 12




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA


 MICHIGAN WELFARE RIGHTS
 ORGANIZATION, MAUREEN
 TAYLOR, NICOLE HILL, and
 TEASHA JONES,                                    Case No. 1:20-cv-03388
                        Plaintiffs,               COMPLAINT FOR DECLARATORY
                                                  AND INJUNCTIVE RELIEF
 v.

 DONALD J. TRUMP,

 and

 DONALD J. TRUMP FOR
 PRESIDENT, INC.,

                        Defendants.


                                        INTRODUCTION

        1.      Since decisively losing the November 2020 presidential election, Defendants

Donald J. Trump, and his campaign committee Donald J. Trump for President, Inc., have engaged

in a variety of tactics designed to overturn the result of that election. Having unsuccessfully filed

numerous unsuccessful lawsuits, Defendants have now turned to a new strategy: pressure state and

local officials not to certify election results in key states and then have state legislatures override

the will of the voters by installing President Trump’s slate of electors. They have actively pursued

this strategy, compromising the integrity of the election process, and unlawfully interfering with

will of the voters.

        2.      To effectuate this strategy, Defendants are openly seeking to disenfranchise Black

voters, including voters in Detroit, Michigan. Repeating false claims of voter fraud, which have

been thoroughly debunked, Defendants are pressuring state and local officials in Michigan not to
             Case 1:20-cv-03388 Document 1 Filed 11/20/20 Page 2 of 12




count votes from Wayne County, Michigan (where Detroit is the county seat), and thereby

disenfranchise hundreds of thousands of voters. Defendants’ tactics repeat the worst abuses in our

nation’s history, as Black Americans were denied a voice in American democracy for most of the

first two centuries of the Republic.

        3.      No more. The Voting Rights Act of 1965 flatly prohibits Defendants’ efforts to

disenfranchise Black people and assault our Republic. This is a moment that many of us hoped

never to face. But we are here, and the law is clear. It is time to enforce it.

                                  JURISDICTION AND VENUE

        4.      This Court has jurisdiction under 28 U.S.C. § 1331 and 28 U.S.C. § 1343.

        5.      Venue is proper in this district because a substantial part of the acts or omissions

giving rise to the claim occurred in this judicial district. 28 U.S.C. § 1391(b)(2).

                                              PARTIES

        6.      Plaintiff Michigan Welfare Rights Organization (“MWRO”) is a state chapter of

the National Welfare Rights Union that advocates for public assistance recipients and low-income

people. MWRO encourages community involvement and grassroots organizing to improve the

status of voters and conducts voter engagement efforts targeted at low-income voters of color

throughout the state of Michigan. MWRO has Black members who reside in Detroit, Michigan,

voted in the November 2020 election, and cast a ballot for President.

        7.      Plaintiff Maureen Taylor is a Black resident of Detroit, Michigan. Plaintiff Taylor,

who is over eighteen years old, voted in the November 2020 election and cast a ballot for President.

        8.      Plaintiff Nicole L. Hill is a Black resident of Detroit, Michigan. Plaintiff Hill, who

is over eighteen years old, voted in the November 2020 election and cast a ballot for President.




                                                   2
             Case 1:20-cv-03388 Document 1 Filed 11/20/20 Page 3 of 12




       9.      Plaintiff Teasha K. Jones is a Black resident of Detroit, Michigan. Plaintiff Jones,

who is over eighteen years old, voted in the November 2020 election and cast a ballot for President.

       10.     Defendant Donald J. Trump is the President of the United States, who

unsuccessfully campaigned for a second term during the November 2020 election. He is sued in

his personal capacity.

       11.     Defendant Donald J. Trump For President, Inc. is the campaign committee that

unsuccessfully sought to re-elect President Trump.

                                             FACTS

       12.     Individual Plaintiffs are Black residents of Detroit, Michigan. Like over 155

million Americans, they participated in our democracy by casting votes for president in the

November 2020 election.

       13.     As a result of that election, President-Elect Joseph Biden and Vice President -Elect

Senator Kamala Harris won the majority of votes cast, winning approximately 51%, compared to

the approximately 47% of votes cast for President Trump and Vice President Michael Pence.

President-Elect Joseph Biden currently leads the popular vote count by approximately 6 million

votes, a number that is expected to increase as more ballots are counted in New York and a few

other states that have not finished counting ballots. See https://cookpolitical.com/2020-national-

popular-vote-tracker.

       14.     President-Elect Joseph Biden and Vice President-Elect Senator Kamala Harris

similarly won States that comprise a majority of the electoral college votes, defeating President

Trump and Vice President Pence. See id.

       15.     President-Elect Joseph Biden and Vice President -Elect Senator Kamala Harris

carried States and congressional districts representing 306 electoral college votes, compared to



                                                 3
              Case 1:20-cv-03388 Document 1 Filed 11/20/20 Page 4 of 12




232 States and congressional districts carried by President Trump and Vice President Pence. See

id.

        16.       President-Elect Joseph Biden and Vice President-Elect Senator Kamala Harris

carried the State of Michigan by over 150,000 votes, winning 2,804,039 votes (50.63%) compared

to 2,649,852 votes for President Trump and Vice President Pence (47.85%). See

https://mielections.us/election/results/2020GEN_CENR.html.

        17.       In Wayne County, President-Elect Joseph Biden and Vice President-Elect Senator

Kamala Harris won 597,170 votes compared to 264,553 votes for President Trump and Vice

President Pence. See https://www.waynecounty.com/elected/clerk/election-results.aspx. That

included      a      margin          of      over      200,000      votes    in     Detroit,    Michigan.

https://detroitmi.gov/webapp/election-results.

        18.       Having lost the vote in Michigan and other states that are necessary for a majority

of the electoral college, President Trump and the Donald J. Trump For President, Inc. Campaign

(herein “Trump Campaign”) are engaged in a campaign to overturn the results of the election by

blocking certification of the results, on the (legally incorrect) theory that blocking certification

would allow state legislatures to override the will of the voters and choose the Trump Campaign’s

slate   of     electors.      See,        e.g.,     https://www.reuters.com/article/us-usa-election-trump-

strategy/trumps-election-power-play-persuade-republican-legislators-to-do-what-u-s-voters-did-

not-idUSKBN27Z30G; https://www.wsj.com/articles/what-is-trumps-legal-strategy-try-to-block-

certification-of-biden-victory-in-states-11605138852.

        19.       Central to this strategy is disenfranchising voters in predominately Black cities,

including Detroit, by blocking certification of election results from those cities or counties where

they are located. President Trump and his campaign have repeatedly—and falsely—raised the



                                                         4
             Case 1:20-cv-03388 Document 1 Filed 11/20/20 Page 5 of 12




specter of widespread fraud in Detroit and other cities with large Black populations, including

Philadelphia, Milwaukee, and Atlanta, in an effort to suggest votes from those cities should not be

counted.

       20.      For example, on Wednesday, November 18, he falsely stated that “[i]n Detroit,

there are FAR MORE VOTES THAN PEOPLE. Nothing can be done to cure that giant scam. I

win    Michigan!”      https://www.nbcnews.com/politics/2020-election/fact-check-trump-s-bogus-

claim-more-votes-detroit-people-n1248121. On November 11, he attacked Republican

Philadelphia City Commissioner Al Schmidt, falsely asserting that the election in Philadelphia was

characterized     by    a    “mountain     of    corruption     &     dishonesty.    We      win!”

https://twitter.com/realdonaldtrump/status/1326525851752656898;

https://apnews.com/article/joe-biden-donald-trump-politics-virus-outbreak-campaigns-

22665ea3884c47f883b416e4bd03bf54. And his campaign promoted a false story about a woman

voting fraudulently near Atlanta. See https://www.cnn.com/2020/11/18/politics/fact-check-

georgia-dead-voter-deborah-jean-christiansen/index.html.

       21.      Yesterday, President Trump’s personal lawyer Rudy Giuliani, and others, held a

press conference at the Republican National Committee headquarters in Washington, D.C., where

they repeated false allegations of fraud and openly discussed their strategy of disenfranchising

voters in Detroit and Wayne County.

       22.      At that press conference, Mr. Giuliani asserted without evidence that the Trump

campaign had identified 300,000 “illegitimate ballots,” and stated: “These ballots were all cast

basically in Detroit that Biden won 80-20,” and “it changes the result of the election in Michigan,

if              you              take               out             Wayne                 County.”

https://www.detroitnews.com/story/news/politics/2020/11/19/rudy-giuliani-targets-wayne-



                                                5
                Case 1:20-cv-03388 Document 1 Filed 11/20/20 Page 6 of 12




county-raising-claims-judge-found-not-credible/6341765002/. Mr. Giuliani also focused on

allegations made by Detroit poll challengers seeking to stop the certification of Wayne County’s

election results, even though Wayne County Circuit Judge Timothy Kenny has already rejected

the plaintiffs’ “interpretation of events” in that case as “incorrect and not credible.” Id.

         23.         President Trump announced Mr. Giuliani’s press conference in advance on Twitter,

stating: “Important News Conference today by lawyers on a very clear and viable path to victory.

Pieces         are     very     nicely     falling    into    place.    RNC      at    12:00     P.M.”

https://twitter.com/realDonaldTrump/status/1329408856733184008. In another tweet prior to the

press conference, President Trump falsely asserted: “Voter Fraud in Detroit is rampant, and has

been for many years!” https://twitter.com/realDonaldTrump/status/1329405682706247683.

         24.         President Trump and his allies have repeatedly made such false allegations of voter

fraud, targeting predominately Black cities, and the allegations have been repeatedly debunked.

As Representative Fred Upton (R-Michigan), the most senior member of Michigan’s congressional

delegation, stated yesterday: “The margin in Michigan is more than 145,000 and will not be

overturned,” and “[n]o one has been able to show any credible evidence of voter fraud.”

https://www.detroitnews.com/story/news/politics/2020/11/19/trump-supporters-push-overturn-

michigans-election-biden-victory/6347475002/.

         25.         Despite the overwhelming margin of former President-Elect Joseph Biden and Vice

President -Elect Senator Kamala Harris’s victory in Wayne County and in Michigan as a whole

and the absence of any evidence of voter fraud, when the Wayne County Board of Canvassers

initially met to certify the County’s election results on November 17, they initially deadlocked 2-

2.




                                                      6
             Case 1:20-cv-03388 Document 1 Filed 11/20/20 Page 7 of 12




       26.     In declining to certify, the two Republican members of the canvassing board

pointed to concerns about minor discrepancies in which the number of voters who signed into poll

books did not match the number of ballots. But those minor discrepancies (which affected roughly

400 ballots out of the hundreds of thousands cast in Wayne County) are common and provide no

basis for declining to certify election results. Indeed, the same Board certified the results of the

2016 presidential election and August primary notwithstanding similar discrepancies. See

https://www.detroitnews.com/story/news/politics/2020/11/17/wayne-county-canvassers-

deadlock-certifying-november-3-election-results/6324274002/. As explained by the office of

Michigan’s Secretary of State: such discrepancies are “common in Michigan and across the

nation,” and “[t]here are many reasons why this can occur: for example, a voter being checked in

at the right polling place but the wrong precinct, or a voter checking in but leaving with their ballot

if the line was long.” https://www.bridgemi.com/michigan-government/gop-canvassers-want-do-

over-wayne-county-results-too-late-experts-say.

       27.     During the meeting, one of the Republican Canvassers said she would be open to

certifying the rest of Wayne County (which is predominately white) but not Detroit (which is

predominately Black), even though those other areas of Wayne County had similar discrepancies

and in at least one predominantly white city, Livonia, the discrepancies were more significant than

those in Detroit.

       28.     After the 2-2 vote was reported, President Trump tweeted a message stating:

“Wow! Michigan just refused to certify the election results! Having courage is a beautiful thing.”

https://www.detroitnews.com/story/news/politics/2020/11/17/wayne-county-canvassers-

deadlock-certifying-november-3-election-results/6324274002/. And Michigan Republican Party

Chairwoman issued a statement saying: “I am proud that, due to the efforts of the Michigan



                                                  7
              Case 1:20-cv-03388 Document 1 Filed 11/20/20 Page 8 of 12




Republican Party, the Republican National Committee and the Trump Campaign, enough evidence

of irregularities and potential voter fraud was uncovered resulting in the Wayne County Board of

Canvassers          refusing          to         certify         their        election          results.”

https://www.freep.com/story/news/local/michigan/wayne/2020/11/19/wayne-canvassing-board-

monica-palmer-william-hartmann/3770140001/.

        29.     However, after widespread public outcry during the meeting, the two Republican

canvassers on the Wayne County Board of Canvassers reversed course and voted to certify the

results later that evening. See id.

        30.     Following the meeting of the Wayne County Board, President Trump then

personally called both Republican canvassers. See https://apnews.com/article/trump-allies-try-

overturn-biden-victory-29da6aac9cc41e47f3095855e7af7031. After speaking with President

Trump, the two canvassers provided affidavits to the Trump Campaign in a suit that it had filed in

the Western District of Michigan.

        31.     In those affidavits, the canvassers stated that, despite their votes to certify, they are

opposed to certifying the Wayne County results. There is no mechanism under state law for them

to rescind those votes now that the results are certified. Nonetheless, the Trump Campaign filed a

notice to withdraw its federal suit, relying on the affidavits and falsely asserting: “The Wayne

County board of canvassers met and declined to certify the results of the presidential election.”

Donald J. Trump for President v. Benson, 1:20-cv-01083 (W.D. Mich.), ECF No. 33 & Exs. A, B.

In fact, as discussed, the Wayne County Board of Canvassers did certify the results of the

presidential election.

        32.     President Trump has also summoned Mike Shirkey and Lee Chatfield, the

respective leaders of the Michigan State Senate and State House, to meet with him today in



                                                   8
                Case 1:20-cv-03388 Document 1 Filed 11/20/20 Page 9 of 12




Washington. Even though a spokeswoman for Senator Shirkey has acknowledged that “Michigan

law does not include a provision for the Legislature to directly select electors or to award electors

to anyone other than the person who received the most votes,” they have both accepted that

invitation      and    are    expected     to    meet     with     him       this    afternoon.   See

https://www.nytimes.com/2020/11/19/us/politics/trump-michigan-election.html;

https://www.dailypress.net/news/local-news/2020/11/trump-invites-mich-gop-leaders-to-white-

house/.

          33.    One of the President’s campaign lawyers overseeing the effort to overturn the

election         results       will       participate       in        that          meeting.      See

https://www.cnn.com/2020/11/20/politics/michigan-house-speaker-will-meet-trump/index.html;

see also https://www.axios.com/trump-giuliani-white-house-michigan-covid/.

          34.    The State Board of Canvassers is meeting on Monday to certify the statewide results

tallied from official county election results.     That Board is likewise split evenly among 2

Republican and 2 Democrats. Even though there is no legal basis for the Board not to certify the

results, they are already facing tremendous pressure from Republican activists not to certify the

official county results. See https://patch.com/michigan/across-mi/michigan-gop-canvassers-

under-pressure-ignore-votes. President Trump himself tweeted on Wednesday: “The Great State

of Michigan, with votes being far greater than the number of people who voted, cannot certify the

election.” https://twitter.com/realDonaldTrump/status/1329093126238203905.

          35.    The State Board of Canvassers serves a purely ministerial function to certify the

results of an election. It has no independent authority to investigate the results of an election. See

cf. Michigan Civil Rights Initiative v. Board of State Canvassers, 708 N.W.2d 139, 146 (Mich.

App. Ct. 2005) (holding that State Board of Canvassers had no independent authority to investigate



                                                  9
              Case 1:20-cv-03388 Document 1 Filed 11/20/20 Page 10 of 12




fraud in the context of a ballot initiative concerning a constitutional amendment and is limited to

performing those functions specifically provided for by statute and under the Michigan

constitution). The sole duty of the State Board of Canvassers is to examine the statements it

receives from the Secretary of State of the votes cast by county and prepare a statement showing

the total number of votes cast for each office and to certify the correctness of that statement. Mich.

Comp. Laws Ann. § 168.844-45 (West).

       36.       President Trump has also reportedly asked aides what officials he could call in other

battleground states in an effort to prevent the certification of his loss to President-Elect Joseph

Biden. See https://www.nytimes.com/2020/11/19/us/politics/trump-michigan-election.html.

       37.       In sum, in the words of Republican Senator, and former presidential candidate, Mitt

Romney: “Having failed to make even a plausible case of widespread fraud or conspiracy before

any court of law, the President has now resorted to overt pressure on state and local officials to

subvert the will of the people and overturn the election. It is difficult to imagine a worse, more

undemocratic           action         by        a        sitting        American          President.”

https://www.cnn.com/2020/11/19/politics/mitt-romney-ben-sasse-trump/index.html.

                                    FIRST CAUSE OF ACTION
             (Violation of Section 11(b), 52 U.S.C. § 10307(b) of the Voting Rights Act)

       38.       All other allegations of this complaint are re-asserted and incorporated into this

cause of action.

       39.       As set forth above, publicly available facts create an unmistakable inference that

Defendants are exerting pressure on state and local officials not to certify the results of elections,

and specifically that they are exerting pressure on state and local officials not to certify the votes

of Plaintiffs and other residents in Detroit and Wayne County.




                                                    10
              Case 1:20-cv-03388 Document 1 Filed 11/20/20 Page 11 of 12




       40.      In so doing, Defendants are violating Section 11(b) of the Voting Rights Act

(“Section 11(b)”).

       41.      Section 11(b) provides: “No person, whether acting under color of law or otherwise,

shall intimidate, threaten, or coerce, or attempt to intimidate, threaten, or coerce any person for

voting or attempting to vote, or intimidate, threaten, or coerce, or attempt to intimidate, threaten,

or coerce any person for urging or aiding any person to vote or attempt to vote.” 52 U.S.C.

§ 10307(b).

       42.      Exerting pressure on state and local officials not to count or certify voters is

prohibited by Section 11(b) because it involves conduct that “intimidate[s], threaten[s], or

coerce[s], or attempt[s] to intimidate, threaten or coerce” people involved in “aiding person to vote

or attempt to vote.” Id. Under the Voting Rights Act, voting is specifically defined to include: “all

action necessary to make a vote effective in any . . . election, including, but not limited to . . .

having such ballot counted properly and included in the appropriate totals of votes cast with respect

to candidates for public or party office and propositions for which votes are received in an

election.” 52 U.S.C. § 10310(c)(1). By exerting pressure on state and local officials in the manner

described above, Defendants are intimidating or coercing state and local officials from aiding

Plaintiffs and other residents of Detroit and Wayne County from having their votes “counted

properly and included in the appropriate totals of votes cast.” Id.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs pray that this Court:

       (A)      Declare that Defendants have engaged in conduct violating Section 11(b) of the

Voting Rights Act;




                                                 11
             Case 1:20-cv-03388 Document 1 Filed 11/20/20 Page 12 of 12




       (B)     Enjoin Defendants, and anyone acting on behalf of Defendants or in concert with

them, from continuing to exert pressure on state or local officials in Michigan, or in any other state,

to disenfranchise Plaintiffs or other Black voters by not certifying the results of the November

2020 election, or by appointing an unlawful slate of electors that disenfranchises Plaintiffs or other

Black voters or from taking other action in violation of Section 11(b) of the Voting Rights Act;

and

       (C)      Grant such other relief as this Court may deem just and proper.



Dated: November 20, 2020



                                                Respectfully submitted,

                                                /s/ Samuel Spital
                                                Janai S. Nelson*
                                                Samuel Spital
                                                (D.D.C Bar No. SS4839)
                                                Monique N. Lin-Luse*
                                                Anuja D. Thatte*
                                                NAACP LEGAL DEFENSE & EDUCATIONAL
                                                FUND, INC.
                                                40 Rector St., 5th Floor
                                                New York, NY 10006
                                                (212) 965-2200
                                                *Pro hac vice applications forthcoming

                                                Counsel for Plaintiffs




                                                  12
